NUMBER 13-10-00152-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE EDUARDO CARRILLO


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Benavides and Vela
                    Memorandum Opinion Per Curiam1

        Relator, Eduardo Carrillo, filed a petition for writ of mandamus in the above cause

on March 30, 2010. On March 31, 2010, the Court entered an order requesting a response

to be filed by the real party in interest, Elizabeth Carrillo. Subsequently, the real party in

interest requested and received an extension of time to file her response, and such

response was duly filed on April 22, 2010.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown himself entitled to

the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R.

APP. P. 52.8(a).




                                                       PER CURIAM


Delivered and filed the 29th
day of April, 2010.




                                            2